Park, J.
We discover no question of law arising on the *489record in this case. It does not appear that the auditor excluded any evidence offered hy the defendants, or admitted any evidence to which they objected.' It does not appear that any question of law was ruled against the defendants, either by the auditor on the trial, or by the Superior Court upon the remonstrance. The assignment of errors has reference only to questions of fact that arose on the trial before the auditor, which this court cannot review. Indeed the only question before the auditor was whether the defendants had fully paid the plaintiff for certain cotton that the plaintiff had sold to the defendants, and if not, what amount remained unpaid. The auditor sets forth in detail the facts of the case in his report, and in order to present the case in the clearest light, he divides the facts into two classes; one class he denominates primary facts, and the other class secondary facts. But both classes contain nothing but facts. The auditor finds that from the evidence which proved the secondary facts, he was satisfied that the defendants were indebted to the plaintiff in a certain sum, and finds for the plaintiff to recover that amount. We think the evidence tending to show the secondary facts was proper evidence to be considered by the auditor upon the question of indebtedness, and indeed no objection was made to its admissibility on the trial. Whether the auditor reasoned soundly, or unsoundly, from the evidence, in coming to the conclusion that the defendants were indebted, is not for this court to determine. This court is a court of law. We cannot find facts, or infer the existence of other facts from the facts which are found, but must confine ourselves to the questions of law which arise on the record. Dudley v. Deming, 34 Conn., 169; Murphy v. N. York N. Haven R. R. Co., 29 id., 496; Callender v. Colegrove, 17 id., 1; Corbin v. The American Mills, 27 id., 274; Bloodgood v. Beecher, 35 id., 469.
There is no error in the judgment complained of.
In this opinion the other judges concurred.